                                UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF KENTUCKY
                                        AT LOUISVILLE


Vernon H. DAHL, III                                                                                   PLAINTIFF

v.                                                                CIVIL ACTION NO. 3:18-CV-501-CRS

Jermaine KILGORE, et al.                                                                          DEFENDANTS


                                        MEMORANDUM OPINION

I.       Introduction

         This lawsuit, originally filed by Plaintiff Vernon H. Dahl, III in the Jefferson County

Circuit Court, claims that Defendants Jermaine Kilgore, Nicholas Lietz, and Cher Fillmore

conspired to violate Dahl’s constitutional rights and commit various torts against him. Lietz

removed the case to this Court. Once here, Kilgore moved to dismiss the claims against him,

arguing that (A) he is immune from suit based on sovereign, governmental, and qualified

immunity, (B) Dahl fails to state a claim on which relief may be granted, and (C) Dahl did not

properly serve process in the state court. Dahl has not responded. Therefore, this matter is ripe

for review. For the following reasons, the Court will grant the motion to dismiss in part and deny

the motion to dismiss in part.1

II.      Factual Background2

         Dahl and Fillmore were, at some point, engaged in a romantic relationship. DN 1-2 at 2.

That relationship had gone through some rough spots—including a brief separation around


1
  Kilgore has also moved to supplement the record by including an audiotaped hearing conducted in the state court
on July 30, 2018 before Judge McKay Chauvin. DNs 9, 10. In the interest of completeness, the motion will be
granted and considered in ruling on the Rule 12(b)(6) motion. Bassett v. National Collegiate Athletic Ass’n, 528
F.3d 426, 430 (6th Cir. 2008) (“When a court is presented with a Rule 12(b)(6) motion, it may consider . . . items
appearing in the record of the case . . . .”).
2
  Since this case is before the Court on a 12(b)(6) motion, the Court views the complaint in the light most favorable
to the plaintiff and takes all well-pleaded factual allegations as true. Tackett v. M & G Polymers, USA, LLC, 561
F.3d 478, 488 (6th Cir. 2009) (citations omitted).

                                                          1
January 2017. Id. at 4. On February 13, 2017, around 12:30 in the morning, Dahl made his way

to Fillmore’s apartment complex. Id. at 2. After he arrived and parked his car, he sat for a few

minutes playing games on his phone before exiting the car and walking around to the back of the

building. Id. at 2-3. His plan was apparently to see whether the lights were on in Fillmore’s

apartment to determine if she was awake. Id. at 3. However, no light through yonder window

broke and Dahl, abandoning any potential soliloquy, began to return to his car. Id.

         In the parking lot, Dahl was approached by Kilgore, a Kentucky State Trooper dressed in

plain clothes but wearing an officer’s badge. Id. at 3. Dahl thought it might be the officer that he

knew lived in the complex. Id. Without identifying himself, Kilgore asked Dahl what he was

doing. Id. He explained that he was there visiting Fillmore and, upon request, provided his

driver’s license. Id. Kilgore then asked if Dahl had any weapons on him. Id. He replied that he

did not. Id. Regardless, Kilgore searched Dahl without consent. Id. No weapons or contraband

were discovered. Id.

         Shortly thereafter, a marked Louisville Metro Police Department (LMPD) cruiser arrived

driven by Defendant Nicholas Lietz, an officer with the LMPD. Id. at 4.3 Kilgore gave Dahl’s

license to Lietz, who returned to his cruiser to perform a records check. Id. Lietz, finding no

warrants or other adverse information, returned the driver’s license to Dahl. Id. Kilgore then

continued his questioning about Dahl’s presence and relationship with Fillmore. Id. Specifically,

he asked whether Dahl and Fillmore “had been having any ‘issues,’” if Dahl came to Fillmore’s

apartment to see if she was “entertaining another person,” and how long Dahl had been on the


3
  During the encounter, Lietz was wearing a body camera but had turned it off during the discussion in the parking
lot. Id. at 7. Id. Dahl complained to LMPD following his encounter with Kilgore and Lietz. Id. Ultimately, LMPD
found a violation of department protocol and placed an official letter of reprimand in Lietz’s personnel file. Id. It is
unclear whether the violation was based on the body camera or the apparent fact that Lietz was never dispatched to
the apartment, but was instead summoned by a personal call from Kilgore. Id. at 8. The letter of reprimand was not
included with the Complaint filed in this Court. Regardless, the information is irrelevant to the present issue of
Kilgore’s authority to detain and search Dahl.

                                                            2
property. Id.4 Dahl replied that he had recently reconnected with Fillmore, that he had not come

to spy on her, and that he had been there between 15 and 20 minutes. Id. Kilgore then told Dahl

he had a witness who said Dahl had been on the premises for more than an hour. Id.

         As the questioning continued, Kilgore became increasingly aggressive and agitated. Id. at

5. Dahl told Kilgore he thought it best that he call his attorney. Id. As he removed his cellphone

from his pocket, Kilgore attempted to grab the cell phone before rushing toward Dahl. Id.

Kilgore shoved Dahl backwards—jamming his thumb as a result—and took his cell phone. Id.

Kilgore then searched through Dahl’s cell phone, found Fillmore’s phone number, and called

her. Id. When she did not answer, Kilgore stormed up to her apartment and began pounding on

the door. Id. Fillmore still did not respond. Id. Kilgore indicated he would try to reach Fillmore

the following day and returned Dahl’s cell phone. Id.

         After the incident in the parking lot, Kilgore told Fillmore that Dahl had been stalking her

and trying to look into her apartment window. Id. Kilgore then filed an Incident Report with the

Kentucky State Police which Dahl claims “maliciously and intentionally misrepresented the

events” that occurred that night. Id. Kilgore and/or Fillmore then told the management of

Fillmore’s complex that Dahl was a stalker. Id. This resulted in a certified letter from the

management of the complex ordering Dahl to refrain from entering the premises. Id. at 7.

Fillmore then went to the Jefferson County District Court where she received an Emergency

Protective Order and, eventually, a Domestic Violence Order against Dahl. Id.




4
 Dahl seems to insinuate that Kilgore had some ulterior motive for the stop and frisk. See Id. at 5 (“Dahl thought it
odd that, out of 100 cars in the parking lot, Kilgore seemed to know which one was Fillmore’s.”). However, an
officer’s motives are generally irrelevant if probable cause or reasonable suspicion exist. Whren v. United States,
517 U.S. 806, 812 (1996).

                                                          3
III.   Discussion

       Kilgore argues that (A) he is immune from suit based on sovereign, governmental, and

qualified immunity, (B) Dahl fails to state a claim on which relief may be granted, and (C) Dahl

did not properly serve process in the state court. As a logical matter, the Court first considers the

various immunity doctrines. That is primarily because these doctrines provide more than

immunity from liability—they provide immunity from suit entirely. Ultimately, however, due to

the procedural posture of this case, the Court finds that Rule 12(b)(6) is a more appropriate

vehicle to resolve the issues at this juncture. Applying that framework, the Court finds that the

complaint states a claim on which relief can be granted on all grounds except some aspects of the

Fourth Amendment claim (Count II). Finally, the Court finds that Dahl attempted to serve

Kilgore in good faith.

       A.      The Immunity Doctrines

       Different immunity doctrines apply to official capacity and individual capacity suits.

Here, Dahl has not affirmatively pled whether he is suing Kilgore in his official or individual

capacity. Therefore, the Court must first determine the capacity in which Kilgore was sued. If he

is sued in his official capacity, he may claim the sovereign and governmental immunity of the

Commonwealth of Kentucky. Will v. Michigan Dep’t of State Police, 491 U.S. 58, 71 (1989)

(states and employees in their official capacities are not “persons” subject to § 1983); Yanero v.

Davis, 65 S.W.3d 510, 519 (Ky. 2001) (immunity for officials undertaking governmental

functions). On the other hand, only qualified immunity is available to him in his individual

capacity.




                                                  4
                i.      Capacity

        Generally, plaintiffs seeking damages under § 1983 are required to set forth clearly in

their pleadings that they are suing state officers as individuals, rather than officials. Wells v.

Brown, 891 F.2d 591, 592 (6th Cir. 1989). This rests on two rationales: that defendants receive

notice of potential individual liability and to ensure that plaintiffs are not suing states in violation

of the Eleventh Amendment. Id. at 593–94. However, this is not a per se rule—instead, the Sixth

Circuit has held that courts should apply a “course of proceedings” test to determine whether §

1983 defendants have received sufficient notice of the plaintiff’s intent to seek personal liability.

Moore v. City of Harriman, 272 F.3d 769, 772 (6th Cir. 2001) (en banc). This can be made clear

in the complaint or in later pleadings. Id. In applying the course of proceedings test, the Court

may consider “the nature of the plaintiff’s claims, requests for compensatory or punitive

damages, and the nature of any defenses raised in response to the complaint, particularly claims

of qualified immunity, to determine whether the defendant had actual knowledge of the potential

for individual liability.” Id. at 772, n 1.

        First, as to the nature of the claims, Kilgore is being sued on theories of defamation, false

arrest, and assault/battery. DN 1-2 at 8–9. Such intentional tort claims tend to indicate that the

claim was based on individual capacity. See e.g. Rose v. Reed, 2:12-CV-977, 2014 WL 3547375

at *4 (S.D. Ohio July 17, 2014) (individual capacity suit when the claim was based on alleged

excessive use of force). Second, as to damages, Dahl seeks “actual, consequential, special, and

punitive damages.” DN 1-2 at 10. Such claims for damages tend to indicate an individual

capacity suit, as monetary damages are generally unavailable from the state or official capacity

defendants. Shepherd v. Wellman, 313 F.3d 963, 969 (6th Cir. 2002). Finally, as to the nature of

defenses, Kilgore is quick to note that the complaint is unclear as to the capacity in which he is



                                                   5
being sued and makes arguments concerning both his official capacity (e.g. sovereign immunity)

and individual capacity (e.g. qualified immunity). “The assertion of a qualified-immunity

defense (even a contingent qualified-immunity defense) indicates that the defendants were aware

they could be held personally liable.” Lindsay v. Bogle, 92 F. App’x 165, 169 (6th Cir. 2004).

Further, at the July 30, 2018 hearing in the state court, counsel for Kilgore represented that they

were appearing on behalf of Kilgore in his official and individual capacities. DN 10 at 01:52–

02:09. Taken together, it is clear that Kilgore was sued in his individual capacity and must rely

on qualified immunity, rather than sovereign or governmental immunities.

                ii.     Qualified Immunity

        “[G]overnment officials performing discretionary functions generally are shielded from

liability for civil damages insofar as their conduct does not violate clearly established statutory or

constitutional rights of which a reasonable person would have known.” Harlow v. Fitzgerald,

457 U.S. 800, 818 (1982). “If no reasonably competent officer would have taken the same action,

then qualified immunity should be denied; however, ‘if officers of reasonable competence could

disagree on [the legality of the action], immunity should be recognized.’” Humphrey v. Mabry,

482 F.3d 840, 847 (6th Cir. 2007) (citing Malley v. Briggs, 475 U.S. 335, 341 (1986)) (alteration

in original).

        “Dismissals on the basis of qualified immunity are generally made pursuant [to] summary

judgment motions, not 12(b)(6) sufficiency of pleadings motions.” Grose v. Caruso, 284 F.

App’x 279, 283 (6th Cir. 2008). Qualified immunity is a fact-intensive inquiry and is best

resolved after discovery, when the record more clearly indicates that qualified immunity is

proper. Id. “This court can resolve the qualified immunity inquiry based on a pre-answer motion

to dismiss . . . only if it is clear that no violation of a clearly established constitutional right could



                                                    6
be found under any set of facts that could be proven consistent with the allegations or pleadings.”

Jackson v. Schultz, 429 F.3d 586, 589 (6th Cir. 2005) (citing Cooper v. Parrish, 203 F.3d 937,

944 (6th Cir. 2000)).

        Put another way, “whether a particular complaint sufficiently alleges a clearly established

violation of law cannot be decided in isolation from the facts pleaded.” Ashcroft v. Iqbal, 556

U.S. 662, 673 (2009). As a result, “the standard for whether [a defendant] is entitled to qualified

immunity essentially collapses into the standard for whether [a plaintiff] has sufficiently plead

his claim for relief.” Jackson v. Jernigan, 3:16-CV-750-JHM, 2017 WL 1962713, at *7 (W.D.

Ky. May 11, 2017) (citing Keating v. City of Miami, 598 F.3d 753, 760 (11th Cir. 2010) (“At the

motion to dismiss stage in the litigation, the qualified immunity inquiry and the Rule 12(b)(6)

standard become intertwined”) and Morgan v. Swanson, 659 F.3d 359, 384 (5th Cir. 2011) (“At

the 12(b)(6) stage, to hold that the defendant violated the law at step one of the qualified-

immunity analysis . . . is simply to say that the plaintiff has stated a claim upon which relief may

be granted”)). Therefore, rather than address qualified immunity separately, the Court addresses

the issues under the 12(b)(6) framework. On a later motion for summary judgment, the Court

may reconsider qualified immunity with a more developed record.

        B.      Rule 12(b)(6): Failure to State a Claim

        To survive a Rule 12(b)(6) motion to dismiss, “a complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Iqbal, 556

U.S. at 678 (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. The complaint need not

contain “detailed factual allegations,” yet must provide “more than an unadorned, the-defendant-



                                                   7
unlawfully-harmed-me accusation.” Id. “Conclusory allegations or legal conclusions

masquerading as factual allegations will not suffice.” Eidson v. Tenn. Dept. of Child Servs., 510

F.3d 631, 634 (6th Cir. 2007). In undertaking this inquiry, “a district court must (1) view the

complaint in the light most favorable to the plaintiff and (2) take all well-pleaded factual

allegations as true.” Tackett, 561 F.3d at 488. “The defendant has the burden of showing that the

plaintiff has failed to state a claim for relief[.]” Wesley v. Campbell, 779 F.3d 421, 428 (6th Cir.

2015).

                i.      False Arrest and Illegal Detention (Count II)

         Dahl’s federal law claim amounts to a Fourth Amendment challenge to the alleged search

and seizure conducted by Kilgore. DN 1-2 at 8. We interpret this as a claim brought pursuant to

the federal civil rights statute, 42 U.S.C. § 1983. To state a Fourth Amendment claim under §

1983, a plaintiff must plead that they were searched or seized and that the intrusion was not

justified by probable cause (in the case of arrests and searches) or reasonable suspicion (in the

case of stops and frisks). Voyticky v. Village of Timberlake, 412 F.3d 669, 677 (6th Cir. 2005).

         An officer may briefly stop a person to dispel the officer’s reasonable suspicion that the

person has committed, is committing, or is about to commit a crime. Terry v. Ohio, 392 U.S. 1,

28 (1968). The officer may also, with reasonable suspicion that the person is armed, frisk the

person for weapons. Id. at 27. Such stop-and-frisk encounters must be both (1) “justified at its

inception” by reasonable suspicion and (2) “reasonably related in scope to the circumstances

which justified the interference in the first place.” Id. at 20. To demonstrate reasonable suspicion,

the officer must be able to point to “specific and articulable facts which, taken together with

rational inferences from those facts, reasonably warrant that intrusion.” Id. at 21. This inquiry is

governed by an objective standard: “would the facts available to the officer at the moment of the



                                                  8
seizure or the search ‘warrant a man of reasonable caution in the belief’ that the action taken was

appropriate?” Id. at 21–22.

       This investigatory stop can, however, ripen into a full search or seizure that must be

justified by probable cause. “There is no bright line that distinguishes an investigative detention

from an arrest.” United States v. Lopez-Arias, 344 F.3d 623, 628 (6th Cir. 2003) (citing Florida

v. Royer, 460 U.S. 491, 506 (1983)). There are several factors the Court may consider in making

that determination, including whether the suspect was transported from the scene of the initial

encounter, Dunaway v. New York, 442 U.S. 200, 212 (1979), the length of the stop, United States

v. Sharpe, 470 U.S. 675, 676 (1985), the use of force or physical restraint, the extent and nature

of the questioning of the suspect, the location of the questioning, Lopez-Arias, 344 F.3d at 628,

and the weather, Burchett v. Kiefer, 310 F.3d 937, 945 (6th Cir. 2002).

       Dahl claims that his “detention, standing outside in frigid weather for an extended period

of time, amounted to a de facto arrest, since he was led to believe that he could not leave and was

obliged to cooperate with law enforcement officers.” DN 1-2 at 8–9. It is clear that “unnecessary

detention in extreme temperatures . . . violates the Fourth Amendment’s prohibitions on

unreasonable searches and seizures.” Burchett, 310 F.3d at 945. However, a detention for a

reasonable duration, even in such extreme temperatures, does not rise to the level of an arrest. Id.

Dahl does not plead what the temperature was, whether there was precipitation, or how long the

stop lasted. These are essential to the reasonableness inquiry. Therefore, on this point, the

complaint is too vague to meet the plausible pleading requirements of Twombly and Iqbal and

Kilgore’s motion will be granted.

       Dahl independently pleads that he was “searched” by Kilgore. DN 1-2 at 3, 5, 8. It is

unclear whether Dahl is describing a “search” or a “frisk.” A mere frisk would be



                                                 9
constitutionally permissible if Kilgore had reasonable suspicion that Dahl was armed. A search,

on the other hand, would not be permissible unless Kilgore obtained a warrant or some exception

applied. This vagueness warrants dismissal to the extent Dahl challenges the search of his

person. However, Dahl has adequately pled that Kilgore searched his cell phone. The

justifications underlying the search incident to arrest doctrine do not apply to a search of a cell

phone, since there is no concern regarding the use of the phone as a weapon or destruction of

evidence. Riley v. California, 134 S. Ct. 2473, 2485–87 (2014). The Court sees no reason Riley’s

logic should not apply here, as a Terry frisk is supposed to be much less intrusive than an arrest

and the same underlying justification—searching for weapons—justifies a Terry frisk.

         Dahl has failed to plausibly plead that he was arrested or that his person was improperly

searched. Therefore, to that extent Kilgore’s motion to dismiss will be granted.5 However, Dahl

has plausibly pled that his phone was improperly searched. Therefore, to that extent, Kilgore’s

motion to dismiss will be denied.

                  ii.      Assault and Battery (Count III)

         Dahl claims that the improper search and the taking of his phone by Kilgore are both

actionable as assault and battery. Kilgore argues dismissal is proper because (1) Dahl has not

properly pled an assault and (2) any alleged assault and battery is covered by the doctrine of

qualified immunity. To the extent the claim focuses on the search of Dahl, the issue devolves to

whether it was justified. Therefore, it is addressed as part of the Fourth Amendment inquiry

supra at i. However, to the extent the claim focuses on the forceful seizure of the cell phone,

assault and battery are available.


5
 This ruling applies to the federal constitutional claims as well as the Kentucky constitutional claims, since “Section
10 of the Kentucky Constitution provides no greater protection than does the federal Fourth Amendment.”
LaFollette v. Commonwealth, 915 S.W.2d 747, 748 (Ky. 1996) (citing Estep v. Commonwealth, 663 S.W.2d 213
(1983)).

                                                          10
       “Assault is a tort which merely requires the threat of unwanted touching of the victim,

while battery requires an actual unwanted touching.” Banks v. Fritsch, 39 S.W.3d 474, 480 (Ky.

App. 2001). These are two distinct and independent legal claims. Ali v. City of Louisville, 3:05-

CV-427-R, 2006 WL 2663018 at *3 n. 7 (W.D. Ky. Sept. 15, 2006). As a result, an action for

battery can lie without assault (if, for example, there was no threat perceived by the victim) and

an action for assault can lie without battery (if, for example, there was a threat of physical

contact which ultimately did not occur). It is true that Dahl focuses primarily on the unwanted

physical contact. DN 1-2 at 9. However, he alleges that:

       When Dahl removed his cellphone from his pocket, Defendant Kilgore attempted
       to snatch the cellphone from Dahl’s hand. Dahl backed away, holding on to his
       cellphone, and Kilgore aggressively rushed toward him, assaulting Dahl with his
       flashlight and forearm. Kilgore shoved Dahl backwards, and forced the cellphone
       into Dahl, jamming Dahl’s thumb and forcing him to loosen his hold on the
       cellphone.

DN 1-2 at 5 (emphasis added). These facts, taken as true, would be sufficient to support the

proposition that Kilgore threatened Dahl with unwanted physical contact and then followed

through on the threat with an actual unwanted physical contact. Therefore, Kilgore’s motion to

dismiss on this point will be denied.

               iii.    Defamation (Count I)

       Dahl bases his defamation claim on Kilgore’s incident report filed with the Kentucky

State Police and on a discussion Kilgore and/or Fillmore had with the management of Fillmore’s

apartment community. Proving defamation in Kentucky requires: “(a) a false and defamatory

statement concerning another; (b) an unprivileged publication to a third party; (c) fault

amounting at least to negligence on the part of the publisher; and (d) either actionability of the

statement irrespective of special harm or the existence of special harm caused by the




                                                 11
publication.” Toler v. Süd-Chemie, Inc., 458 S.W.3d 276, 282 (Ky. 2014). Kilgore’s motion to

dismiss argues only the he is entitled to an absolute privilege, protecting him from liability.

        “It has long been settled Kentucky law that absolute immunity from defamation actions

is available to certain governmental officials with respect to matters upon which the law requires

them to act.” Compton v. Romans, 869 S.W.2d 24, 26 (Ky. 1993). The Kentucky Court of

Appeals eloquently explained the importance of, and policy underlying, the absolute privilege in

such a factual scenario:

       It is true that the class of absolutely privileged communications are comparatively
       few, and that the courts have evinced a purpose not to extend that class, and yet, in
       sound reason and logic, it cannot be said it should not apply to a public official
       upon whom there is imposed a specific duty by law to act in a given matter. The
       imposing of such duty presumably authorizes him to act with perfect freedom and
       without fear of personal consequences. If in the discharge of a duty imposed by law
       a public official clothed with quasi judicial powers may have suspended over his
       head continually the threat of libel suits, it is apparent that his official conduct
       would be tempered by and tainted with the fear that he might be unjustly subjected
       to such actions. The policy of the law is therefore, and the reason of the rule is, that,
       although upon rare occasions judges and other public officials upon whom are
       imposed by law judicial or quasi judicial duties may maliciously slander or
       calumniate in the exercise of their authority, it is better that they should be protected
       upon such occasions by this absolute privilege than that the great body of such
       officials in the conscientious exercise of their duties should be hampered
       continually by the threat of such civil actions. Obviously one discharging such
       duties, except for such exemption, might perform them in a timid, time-serving, or
       inefficient manner. It is a rule therefore of public policy, not designed to protect the
       malicious official from the consequences of his wrongful act, but to protect the
       whole public from weak and vacillating public service by those upon whom such
       duties are imposed by law.

McAlister & Co. v. Jenkins, 284 S.W. 88, 90–91 (Ky. App. 1926) (emphasis added). However,

despite McAlister’s otherwise sweeping language, it is of limited availability.

       Put simply, absolute immunity is limited to “judicial and legislative proceedings, matters

involving military affairs, and communications made in the discharge of a duty under express

authority of law by or to heads of executive departments of the state.” Tanner v. Stevenson, 128



                                                  12
S.W. 878, 881 (Ky. App. 1910). Tanner, another eloquent opinion by the Kentucky Court of

Appeals, addresses the danger of broadly interpreting the absolute privilege against defamation:

       The cases to which this privilege applies are few in number and ought not to be
       enlarged. It would be a dangerous and vicious thing to license people to write and
       speak without any restraint. There are many evil–minded and recklessly disposed
       who would shelter if they could under the protection afforded by absolute privilege
       and give free bridle to tongue and pen to injure or destroy an enemy. It would place
       in the power of revengeful and unscrupulous persons the right to malign at will
       those who had incurred their displeasure, and allow the traducer to scatter without
       stint scandalous and defamatory matter about all who might come within the circle
       of his enmity.

Id.

       The reconciliation of these examples of lofty dicta is presented by the Restatement and

the majority of state courts. Put simply, an absolute privilege is available to federal officers and

those limited classes of state officers described in Tanner. See RESTATEMENT (SECOND) OF

TORTS § 591 (AM. L. INST. 2018). Other state officers are entitled to a conditional privilege. See

RESTATEMENT (SECOND) OF TORTS § 598A (AM. L. INST. 2018). The conditional privilege is lost

if (1) it is made with knowledge or reckless disregard as to the falsity of the defamatory matter,

(2) it is published for some improper purpose, (3) there is excessive publication, (4) or there is

publication not reasonably believed to be necessary to accomplish the purpose for which the

occasion is privileged. Toler, 458 S.W.3d at 284. See also RESTATEMENT (SECOND) OF TORTS §

598A, cmt. a (AM. L. INST. 2018).

       Kentucky law places a duty on state troopers to “collect, classify and maintain

information useful for the detection of crime and the identification, apprehension and conviction

of criminals.” KY. REV. STAT. § 16.060. As a result, they are under an express duty to prepare

their reports and are entitled to a qualified privilege for the statements contained in those reports.

Therefore, for Dahl’s complaint to survive a Rule 12(b)(6) motion, he must plausibly plead that

the report falls within one of the four categories of unprivileged communications. Dahl does so
                                                  13
by alleging that the report “maliciously and intentionally misrepresented the events” of that

night. DN 1-2 at 6. Specifically, Dahl alleges that the statement that he “was stalking his ex-

girlfriend” was made with knowledge of falsity. Id. This is more than a conclusory allegation and

provides sufficient specificity for Dahl’s defamation claim to survive a motion to dismiss. See

FED. R. CIV. P. 9(b) (“Malice, intent, knowledge, and other conditions of a person’s mind may be

alleged generally.”). Therefore, as to the incident report, Kilgore’s motion will be denied.

       As to the alleged statements to the apartment managers, the complaint sufficiently alleges

that the statement about Dahl being a “stalker” was false and defamatory, the communication

was published to a third party, fault amounting to intent, and harm caused a result. Therefore, the

claim alleges each required element of defamation. Kilgore is not entitled to a qualified privilege

for these statements because they were made outside of his official reporting and crime-

prevention duties imposed by law. Therefore, as to the statements to the apartment managers,

Kilgore’s motion will be denied.

               iv.     Punitive Damages (Count IV)

       Punitive damages are available when a plaintiff proves, “by clear and convincing

evidence, that the defendant from whom such damages are sought acted toward the plaintiff with

oppression, fraud, or malice.” KY. REV. STAT. § 411.184(2). In making such a determination, the

trier of fact considers: “(a) The likelihood at the relevant time that serious harm would arise from

the defendant’s misconduct; (b) The degree of the defendant’s awareness of that likelihood; (c)

The profitability of the misconduct to the defendant; (d) The duration of the misconduct and any

concealment of it by the defendant; and (e) Any actions by the defendant to remedy the

misconduct once it became known to the defendant.” KY. REV. STAT. § 411.186(2). These claims

are considered concurrently with all other issues presented. KY. REV. STAT. § 411.186(1).



                                                14
       Kilgore requests the Court find as a matter of law that Dahl is not entitled to punitive

damages because (1) Kilgore did not engage in malicious or intentional conduct, (2) the actions

were protected by immunity, (3) Kilgore does not allege physical injury, (4) Kilgore does not

properly plead oppression, fraud, or malice, (5) such an award would violate Kilgore’s Due

Process rights under the federal and Kentucky constitutions, (6) such an award would violate the

Excessive Fines Clause of the Eighth Amendment to the federal constitution, and (7) that any

award for punitive damages must be bifurcated at trial. DN 11-1 at 22–23.

       Some of these are factual questions to be resolved at a later date, some have already been

found inapplicable by this Court, some are incorrect statements of law, and others can only be

dealt with following a jury determination. Therefore, Kilgore’s motion to dismiss on this point

will be denied.

       C.         Service of Process

       In Kentucky, a “civil action is commenced by the filing of a complaint with the court and

the issuance of a summons or warning order thereon in good faith.” KY. R. CIV. P. 3.01. The

“good faith” requirement requires “a contemporaneous intention on the part of the initiating

party to diligently attend to the service of the summons.” Isaacs v. Caldwell, 530 S.W.3d 449,

456 (Ky. 2017). The issuance of a summons creates a presumption that it was issued with a good

faith intention to serve it. Whittinghill v. Smith, 562 S.W.2d 649, 649 (Ky. App. 1977). “In

addressing a wide variety of challenges to deficiencies and inaccuracies in the issuance of

summonses, [Kentucky] courts have routinely held that the defective summonses were

nevertheless issued in ‘good faith’ and that they were thus sufficient to commence an action.”

Arlinghaus Builders, Inc. v. Kentucky Pub. Serv. Comm’n, 142 S.W.3d 693, 696 (Ky. App. 2003)

(citing Dep’t of Highways v. Parker, 394 S.W.2d 899 (Ky. 1965) (alias summons issued after



                                                15
service on wrong officer sufficient for good faith); Roehrig v. Merchs. and Businessmen’s Mut.

Ins. Co., 391 S.W.2d 369 (Ky. 1965) (inadvertent service of agent, rather than officer, still in

good faith when remedied); Hausman’s Adm’r v. Poehlman, 236 S.W.2d 259 (Ky. 1951) (mix-

up in addresses); Crowe v. Miller, 467 S.W.2d 330 (Ky. 1971) (counsel mistake as to proper

method of service on unmarried minor)).

       The Jefferson County Circuit Court’s docket sheet for Dahl v. Kilgore, 18-CI-900,

indicates that the lawsuit was filed on February 12, 2018. Dahl attempted to serve Kilgore, Lietz,

and Fillmore by certified mail on that same day. Service was successful on Fillmore but was not

successful on Kilgore and Lietz, as that mail was returned undeliverable on March 30, 2018.

Afterward, on June 19, 2018, Dahl attempted to serve Kilgore and Lietz through their respective

law enforcement agencies. Kilgore was served on June 27, 2018 and Lietz was served on July

13, 2018. Dahl was consistently attempting to serve Defendants with process, ultimately

succeeding within five months. These facts are insufficient to indicate that the presumption of

good faith was vitiated. Therefore, Kilgore’s motion to dismiss on this point will be denied.

IV.    Conclusion

       Dahl has properly pled that Kilgore committed the state law torts of defamation, assault,

and battery. He has further properly pled that the search of his cellphone was an improper search

in violation of his Fourth Amendment rights. He has failed, however, to demonstrate that he was

improperly searched or seized. Therefore, the Court will grant Kilgore’s motion to dismiss to the

extent Dahl alleges an improper search or seizure of his person but deny the motion in all other

respects.

       A separate order will be entered consistent with this opinion.
                                    December 12, 2018




                                                  16
                                                              Char
                                                                 lesR.Si
                                                                       mpsonI
                                                                            II,Seni
                                                                                  orJudge
                                                                 Unit
                                                                    edStat
                                                                         esDi
                                                                            str
                                                                              ictCour
                                                                                    t
